Tompkins, J.
Under a long line of authorities the allegation in the affidavit of Frank M. Dain that the defendant is a foreign corporation, without giving the source of affiant’s knowledge, or showing facts justifying him in making averment based upon personal knowledge, is insufficient; and for that reason the court lacked jurisdiction to grant the warrant of attachment.
The courts have held that a warrant of attachment may be amended to make it conform to the facts stated in the affidavit, but I find no authority for an amendment by an affidavit supplying, facts that were essential to the court’s exercise of jurisdiction in the first instance. On the con*162trary, the authorities seem to be the other way. Because of the insufficiency of the affidavits upon which the warrant of attachment was granted I must grant the motion.
Motion granted.